DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 11, 12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0361950 and US 2014/0254700. 
The improvement comprises:
US 2014/0361950 is considered as the closest prior art that teaches a vertically polarized multiple input multiple output (MIMO) antenna (Fig.1/2 and para.1), comprising: 
a primary antenna (Figs.1 and 2 element 31 and para.8, 10, 19 and 20) and 
a diversity antenna (Figs.1 and 2 element 33 and para.8, 19 and 20), 
wherein a radiation end of the diversity antenna (Figs.1 and 2 element the L shape to the radiating portion 335 of diversity antenna 33) is 
wherein an antenna branch of the primary antenna except for the radiation end of the primary antenna and an antenna branch of the diversity antenna except for the radiation end of the diversity antenna respectively form a geometry of at least one of: a rectangle, a triangle, a circle, a polygon or an irregular shape (Fig.1 elements 31 and 33, where the main antenna 31 and diversity antenna 33 can be considered as having a rectangle or an irregular shape), and
wherein the parasitic coupling unit is disposed within a preset range of the diversity antenna (Fig.1 elements 31 and 331-333, where Examiner considers the feeding arm 331, the grounding arm 332 and the connecting arm 333 as that of the parasitic coupling unit around the diversity antenna 31).

US 2014/0254700 teaches a multiple input multiple output (MIMO) radio, comprising: 
a processor;  
a memory for storing multi-frequency transmission logic;  
a first set of antennae comprising a first vertically polarized antenna (Fig.1 element 105 and para.24) and a first horizontally polarized antenna (Fig.1 element 110 and para.24);  

wherein the processor executes the multi-frequency transmission logic to cause the first set of antennae to transmit or receive data using a first frequency (para.44), and the second set of antennae to transmit or receive the data using a second frequency (para.44), 
wherein the first vertically polarized antenna and the first horizontal antenna of the first set are spaced apart from one another (para.26) to create spatial diversity and the second vertically polarized antenna (claim 14) and the second horizontal antenna of the second set are spaced apart from one another to create spatial diversity (claim 14 of 700’ reference), wherein the spatial diversity of the first and second sets enhance signal orthogonality (claim 14 of 700’ reference).

With regard Claim 1, US 2014/0361950 in view of US 2014/0254700 fails to teach the limitation of "wherein the MIMO antenna further comprises: a parasitic coupling unit disposed inside or outside the geometry formed by the diversity antenna, and the parasitic coupling unit is configured to increase a bandwidth by near-field coupling of electromagnetic waves." as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Reference(s) 2014/0254700 and US 2013/0009839 are cited because they are put pertinent to the System and Method for Dual-Band Backhaul Radio. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633